Citation Nr: 1539820	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic disability manifested by shortness of breath and heart palpitations, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to August 1991 and from January 2004 to May 2004, which included service in Saudi Arabia from December 1989 to August 1991 and participation in Operation Iraqi Freedom from January 2004 to May 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2013 and September 2014 for further development.  

As noted in the September 2014 Remand, the Veteran was scheduled to testify at a Board hearing in November 2013.  She failed to attend the hearing or provide an explanation or request to reschedule.  Therefore, the hearing request is deemed withdrawn.  


FINDING OF FACT

A chronic disability manifested by shortness of breath and heart palpitations was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for a chronic disability manifested by shortness of breath and heart palpitations, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2006, October 2008, January 2014, and September 2014, which are fully adequate.  The RO also obtained a competent medical opinion in February 2015.  The examiner reviewed the claims file and adequately addressed all relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal diseases, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); see also 76 Fed. Reg. 41696 -98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The service treatment records reflect that the Veteran sought treatment for chest pain of three days duration in October 1989 (VBMS, 7/30/04, STRs p. 117).  There was no pain on cough or deep breathing.  No diagnosis was made.  

Records also reflect that in February 1991 the Veteran sustained shoulder and back injury as a result of a motor vehicle accident in which she rolled her suburban-like vehicle (VBMS, 11/5/14, STRs # 2, pgs. 62-63, 68-69).  There were no heart palpitations noted.  Cardiac examination showed regular rate and rhythm. 

Another February 1991 treatment report reflects reports of headaches, soreness, back stiffness, and difficulty breathing due to a motor vehicle accident that occurred three days earlier (VBMS, 11/2/07).  The assessment was soreness secondary to a motor vehicle accident.  

In an April 1991 Report of Medical History, the Veteran denied shortness of breath, pain or pressure in her chest, palpitation or pounding in heart, heart trouble, and asthma (VBMS, 11/5/14, STRs # 1, pgs. 62-63, 68-69).

A July 1997 VA examination revealed normal lungs, chest, and heart (VBMS, 11/5/14, STRs # 5, pgs. 102-103). 

In a May 2002 Report of Medical History, the Veteran denied shortness of breath; wheezing; asthma or any other breathing problems related to exercise, weather, pollens, etc; heart trouble or murmur; pain or pressure in the chest; palpitation, pounding heart, or abnormal heartbeat (VBMS, 11/5/14, STRs # 5, pgs. 109-110). 

In a February 2004 Report of Medical History, the Veteran denied shortness of breath; wheezing, asthma or any other breathing problems related to exercise, weather, pollens, etc.  She checked "yes" when asked if she had heart trouble or murmur (VBMS, 11/5/14, STRs # 4, pgs. 48-52).

The Veteran underwent a February 2004 Medical Board examination which revealed normal heart, lungs, and chest (VBMS, 11/5/14, STRs # 2, pgs. 74-75).

Southeast Texas Medical Associates records reflect that the Veteran sought treatment in February 2006 for a cough of one week duration (VBMS, 11/3/08 #2, pgs. 60-65).  She denied chest pain and chest tightness.  She had undergone gastric bypass surgery three weeks earlier.  She denied malaise, fatigue, weakness, and shortness of breath.  Nasopharynx, respiratory, and cardiovascular examinations were normal.  Chest x-ray was normal.  She was assessed with an acute cough.  

An August 2006 Stress Myoview Perfusion Study showed no evidence of ischemia.  Ejection fraction was 89%.  Echocardiogram was also normal (VBMS, 11/3/08 #2, pgs. 136-137).  

An August 2006 VA examination (VBMS, 5/3/07) reflects that the Veteran reported a herniated disc in her back, difficulty breathing, an inability to take deep breaths, and dyspnea on exertion.  She reported paroxysmal nocturnal dyspnea (PND), dyspnea on exertion (DOE), and cardiac palpitations.  Upon examination, lung auscultation was clear.  Cardiovascular examination was normal.  There was no murmur or edema.  The Veteran was diagnosed with dyspnea on exertion of two months duration.      

Private treatment records from Dr. K.S. reflect that the Veteran sought treatment in April 2008 for congestion of three days duration (VBMS, 11/3/08 #2, pgs.101-105).  She also reported shortness of breath and a non-productive cough.  Cardiovascular examination was normal.  Respiratory examination revealed a dry, hacking cough and decreased breathing sounds in the left upper lung.  She was assessed with bronchitis.  

Private treatment records from Dr. K.S. reflect that the Veteran sought treatment in May 2008 for bronchitis and coughing of two weeks duration (VBMS, 11/3/08, pgs. 5-12).  X-rays were clear.  She complained of shortness of breath.  She denied flu-like symptoms, nasal congestion, sneezing, purulent rhinorrhea, sore throat, hoarseness, chest pain at rest or on exertion, and chest pressure.  Upon examination, mouth and throat were normal.  Auscultation was normal and cough was absent.  Cardiovascular auscultation was also normal; and murmurs were absent.  She was not assessed with any respiratory or cardiovascular disability.  In July 2008, she denied shortness of breath and chest pain (VBMS, 11/3/08, pgs. 15-17). Nasopharynx, respiratory, and cardiovascular examinations were normal.  The Veteran reported shortness of breath again in August 2008.  Nasopharynx, respiratory, and cardiovascular examinations were normal.  

The Veteran underwent a VA Gulf War examination in October 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported dyspnea of unknown duration.  She stated that she had chest pain and shortness of breath occurring with minimal exercise and even at rest.  She stated that she stopped exercising in March 2008 due to these symptoms.  She also reported palpitations nearly every morning.  She stated that they lasted up to 20 minutes and then went away on their own.  She stated that all the tests that have been performed (ABGs, PFTs, treadmill stress test) all came out okay.  When asked about a remote history of respiratory illnesses, she stated that she had previously been diagnosed with bronchitis, which lingered.  She stated that she was treated with an albuterol inhaler (which she still used from time to time).  She stated that she also was evaluated for chest pain in October 1989.  She stated that gasoline spilled on her in Saudi Arabia in 1991.  She did not immediately note any respiratory problems stemming from it.  The examiner noted that the July 2002 and February 2004 examination reports indicated that the Veteran never had wheezing, chronic cough, shortness of breath, or inhaler use.  

Upon examination, chest x-rays showed no radiographic evidence of acute cardiopulmonary changes.  There were no objective findings.  The examiner diagnosed the Veteran with "Dyspnea: no confirmed diagnosis at this time.  PFTs still pending."

The Veteran underwent pulmonary function tests (PFTs) in October 2008 (VBMS 11/3/08).  Spirometry and resting room air oxygen saturation were with within normal limits.         

The Veteran underwent a VA examination in January 2014.  The examiner reviewed the records in conjunction with the examination.  The Veteran reported that she began having palpitations 10 years earlier (following her discharge from the military).  Upon examination, the Veteran's heart sounds were normal.  Auscultation of the lungs revealed them to be clear.  EKG and chest x-rays were both normal.  The Veteran reported dyspnea, fatigue, and back pain upon interview-based METs test.  The METs level (>5-7) was consistent with activities such as walking one flight of stairs, golfing (without cart), mowing the lawn (push mower), and heavy yard work (digging).  METs limitation due solely to a heart condition was 0%.  

With regard to respiratory issues, the Veteran stated that she developed a cough and shortness of breath following her deployment to Saudi Arabia in 1991.  She reported that she was exposed to burning oil well fires and was doused with gasoline (accidentally).  The examiner noted that the service treatment records reflect minimal gasoline exposure (VBMS, 9/30/08).  The examiner noted that the Veteran had negative responses to questions regarding respiratory symptoms on several Reports of Medical History.  Similarly, private doctor reports dated June 2004 and September 2004 reflect negative responses to "wheezing, short of breath, cough, chest pains, palpitation."  The examiner noted normal chest x-rays in December 2012 and normal PFTs in October 2008.  

Pursuant to the Board's September 2014 remand, the RO obtained a VA opinion in February 2015.  The Medical Director (G.S.K.) reviewed the claims file in conjunction with rendering his opinion.  He noted that no significant chronic heart or respiratory condition was ever diagnosed; nor was there ever any need for follow up or chronic care for continual or intermittent claims of symptomatic heart palpitations or shortness of breath.  He stated that "such follow-up care for an alleged chronic and disabling condition is required by this examiner to properly substantiate any current and related claim by Veteran that her alleged 'chronic disability' is in fact verifiable by adequate competent medical evidence supportive of her claim."  He noted that a review of the claims file disclosed no and/or insufficient competent medical record documentation and/or evidence.  He stated that service treatment records did not confirm nor establish either a heart irregularity/palpitation or respiratory (shortness of breath) condition.  He further noted that there was no secondary or direct service aggravation or nexus that was apparent to any current condition.  He stated that the Veteran provided no significant personal records or competent medical evidence that could verify her claim of a nexus to service.  

The examiner found that it was less likely than not that the Veteran's symptoms of shortness of breath and palpitations constitute a chronic, multi-symptom disability, nor are they an undiagnosed illness associated with the Veteran's service in Southwest Asia during the Persian Gulf War.  The examiner noted that the Veteran clearly addressed the nature and etiology of her symptoms of shortness of breath and palpitations when she admitted that the intermittent episodes of palpitations and shortness of breath started around the time of her marital issues in 2011 that led to her current separation from her husband.  G.S.K. noted that the Veteran admitted that she had been under treatment for anxiety since 2007 and that she currently works as a secretary at the Federal Prison in Beaumont.  The Veteran acknowledged and agreed that pressures at work and marital issues with separation have increased her anxiety and subsequent palpitations and shortness of breath.  G.S.K. also noted that a cardiac condition was ruled out in 2012 and a respiratory condition was ruled out in November 2013.  He found no medical evidence of chronic palpitations or shortness of breath following her Gulf War service in 1991 or since her discharge from service in 2004.    

G.S.K. also opined that the Veteran's alleged Gulf War illnesses are less likely than not related to, incurred in, or cause by any alleged Gulf War environmental hazard exposure.  He noted that they are not undiagnosed service conditions.  He acknowledged the Veteran's service in southwest Asia.  However, he found that there was no and/or insufficient evidence of exposure to environmental hazards that could have resulted in any of conditions.  He noted that the Gulf War Disability Benefits Questionnaire and Medical Examiner's review showed none of conditions claimed and evaluated separately could provide adequate competent medical evidence nor nexus to GW environmental hazard exposure.  He noted that the examination and evaluation of records of alleged conditions failed to show any significant abnormalities consistent with claims of Gulf related illnesses.  

With respect to the in-service findings of chest pain (October 1989) and difficulty breathing (in February 1991), G.S.K. noted that these findings were adequately addressed in the August 2006 notation from the VA Medical Center in Houston, when it was noted that that Veteran was of the Gulf War Era who served in the Army and indicated she had breathing disability due to burning feces which was claimed as an environmental hazard.  He stated that these findings were also adequately addressed in the February 2006 rating decision that denied service connection for environmental hazards exposure.  Finally, he noted that the October 2008 VA examination specifically addressed Gulf War issues.

The 2015 examiner further stated that the Veteran's alleged condition does not represent a qualifying chronic disability with signs and symptoms that have manifested into the current condition within a reasonable time frame, i.e., "to a compensable degree within a presumptive period following service in the theatre."  He stated that the Veteran has no disability pattern of any of the following: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; (3) a diagnosable chronic multi-symptom illness with a partially explained etiology.  To the contrary, he stated that the Veteran's conditions listed are of a clear and specific etiology and diagnosis; and none are related to a specific exposure event by the Veteran during service in Southwest Asia.

Analysis

The Board notes that the Veteran was discharged from service in May 2004.  Prior to discharge, she underwent a Medical Board examination in February 2004.  The examination revealed a normal heart, chest, and lungs.  

The first post-service medical records are date February 2006 (more than one year after service).  At that time, the Veteran reported a cough of one week duration (she noted that she had gastric bypass surgery three weeks earlier).  Nasopharynx, respiratory, and cardiovascular examinations were normal.  Chest x-rays were normal.  An August 2006 Stress Myoview Perfusion Study showed no evidence of ischemia, and an echocardiogram was also normal.  She underwent an August 2006 VA examination and lung auscultation was clear; cardiovascular examination was normal; and there was no murmur or edema.  Private treatment records from Dr. K.S. reflect that the Veteran sought treatment in April 2008 for congestion of three days duration.  Cardiovascular examination was normal.  Respiratory examination revealed a dry, hacking cough and decreased breathing sounds in the left upper lung.  She was assessed with bronchitis.  

In May 2008, x-rays were clear.  Upon examination, her mouth and throat were normal.    Auscultation was normal and cough was absent.  Cardiovascular auscultation was also normal; and murmurs were absent.  She was not assessed with any respiratory or cardiovascular disability.  

In July 2008, she denied shortness of breath and chest pain.  Nasopharynx, respiratory, and cardiovascular examinations were normal.  The Veteran reported shortness of breath again in August 2008.  Nasopharynx, respiratory, and cardiovascular examinations were normal.  

At the Veteran's October 2008 Gulf War examination, chest x-rays showed no radiographic evidence of acute cardiopulmonary changes.  There were no objective findings.  She underwent pulmonary function tests (also in October 2008) and spirometry and resting room air oxygen saturation were with within normal limits.         

At the Veteran's January 2014 VA examination, heart sounds were normal.  Auscultation of the lungs revealed them to be clear.  EKG and chest x-rays were both normal.  

The RO obtained a competent medical opinion in February 2015, and the examiner found that it was less likely than not that the Veteran's symptoms of shortness of breath and palpitations constitute a chronic, multi-symptom disability, nor are they an undiagnosed illness associated with the Veteran's service in Southwest Asia during the Persian Gulf War.  

Inasmuch as the VA examination and opinion show that the Veteran does not have a qualifying, chronic, multi-symptom disability, service connection must be denied.  The examiner indicated that intermittent episodes of palpitations and shortness of breath were related to marital issues and pressures at work.  Moreover, the lack of a diagnosis of a chronic disability precludes the consideration of an undiagnosed or medically unexplained chronic multi-symptom illness because the findings here are explained.  In short, the Veteran is not shown to have a chronic disability manifested by shortness of breath and heart palpitations and the requirements for service connection are therefore not met.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992). In so finding, the Board acknowledges that the Veteran is competent to report her observable symptomatology.  However, he lacks the medical expertise to conclude that such symptoms are manifestations of chronic fatigue syndrome.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Thus, the claim must be denied.


ORDER

Entitlement to service connection for a chronic disability manifested by shortness of breath and heart palpitations, to include as due to an undiagnosed illness, is denied.  


 


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


